      Case 3:16-cv-05945-BHS Document 39-3 Filed 10/30/18 Page 1 of 1
                       Nora Williams v Richard V. Spencer
                             (No. C16-5645 BHS)



                            COURT REPORTER FEES
                              Witness and Date              Cost
Discovery Deposition          David Herriott                $110.50
Transcripts                   4/25/2018
(See 28 U.S.C. § 1920(2))
                              Meranda Jackson               $237.25
                              4/26/2018

                              Charles Monie                 $172.25
                              4/26/2018

                              Christopher Murphy            $120.25
                              4/25/2018

                              E-Transcript & PDF            $100.00
                              Delivery on 5/16/2018

                              Exhibits                      214.00
                               Delivery on 5/16/2018

                              Nora Williams                 2,065.98
                              4/9/18
                              TOTAL                         $3,020.23
